GILBERT, Circuit Judge
(concurring).  In addition to the grounds for .reversal presented in the opinion of Judge DIETRICH *735I submit the following: The record is insufficient to show that the appellee has a recognizable status as the adopted son of Kwock Toy. There is no evidence of the law or social custom of China in relation to adoption. The only evidence in the case is a bill of sale made at a time when the appellee was 3 years of age. It was executed ostensibly by his father, who, according to its recitals, was a widower and was in urgent need of money with which to remarry, and, in consideration of $309 paid to him, executed the bill of sale of his second son to Kwock Toy. It contains the further recital that the appellee was delivered to Kwock Toy and his wife, Wong Shee, “to take care and nourish and to become their adopted son and successor to their ancestors.” Kwock Toy was not in China at that time. He was an American citizen residing in the United States, and he at no time resided in China. If the adoption law and custom of China is similar to that of other countries where adoption is recognized, it may be seriously questioned whether a nonresident alien was qualified to become an adoptive parent of a native-born son of a Chinese subject.
Adoption was never recognized by the English common law, and there is no common law of adoption in the United States. Each state makes its own regulation on the subject, and the regulations differ. If the appellee is to be permitted to enter the United States upon the showing which is here made, there is nothing to prevent American citizens from buying minor children in China by instruments such as that which is here involved, and bringing such aliens into the United States on the ground that they are the adopted children of American citizens.